DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
1.    Applicants argue:
“Cohen has been added in the current Office Action to allegedly disclose the recited CLB with counters at multiple levels and triggering optimization in response to a counter hitting a threshold. Specifically, the Patent Office cites the Abstract paragraph [0007] of Cohen without any explanation of the relevance of the cited section. The Abstract and [0007] of Cohen discuss the use of a translation lookaside buffer where “memory pages that have been accessed recently are likely to be accessed again in the near future, once the address translation tables have been used to translate a virtual page descriptor into a physical page location, the correspondence between the virtual page and physical page is cached in the TLB.” See paragraph [0003] of Cohen. There is no mention of a CLB in the cited sections of Cohen and the Patent Office has not provided any rationale for bridging this gap.
Those skilled in the art understand that the TLB and CLB are distinct structures with different purposes that store different data. The TLB is well known to those skilled in the art. As described in Cohen, and as is well known to those skilled in the art, TLB is used for virtual to 
Further, there is no mention in Cohen of multiple levels to the TLB. Rather, there is discussion in the Abstract and [0007] of the use of multiple separate TLBs, one for each processor in the system. Further, [0007] describes each processor maintaining a count of “triggering events” that affects mapping in its TLB. In contrast, the claim recites updating each level counter upon execution of a respective guest instruction block or corresponding native instruction block. There is no mention in the cited sections of counting such executions. Thus, the Patent Office has not shown that these elements of the claim are disclosed by Cohen.
In addition, the motivation to combine Cohen with Vick and Abdallah asserted in the current Office action is premised on the inaccurate equivalence of a CLB with a TLB. The Patent Office states that it would be obvious “to modify the teachings of Abdallah and Vick et al. ... for the purpose of implementing a lazy flush of a translation lookaside buffer.” However, adding counters to a CLB that track the frequency of instruction block execution, which is a hardware processor instruction execution level structure, has no relationship to or correspondence to the “lazy flush” of a TLB of Cohen, which is based on the specific operation of a TLB where a complete flush of the TLB can be delayed until an invalid page link is needed. The Patent Office has shown no correspondence between such invalid page links and flushing operations of a TLB (Remarks: pages 10-11)

2.    Examiner Response:
The examiner respectfully disagrees.  In the Cohen reference, a mapping of a virtual page to a physical page is taught, where the mapping of the virtual page to the physical page is stored in the Translation Lookaside Buffer (TLB), see paragraph [0056] of the Cohen reference.  In the current application, the mappings of the guest instruction block to the native instruction block are stored in the conversion lookaside buffer, where the guest instruction are virtual and the native instruction are physical.  Also, as stated in the previous office action dated 10/20/20, the current application shows the guest instruction translating to the native instruction, where it’s a virtual to physical translation, see the 51st paragraph of the specification (listed as [017]).  With the Cohen reference teaching the mapping of a virtual page to a physical page, where the mapping is stored in a TLB, demonstrates that the Cohen reference is teaching the mapping of the current application.  
Further, the applicant argues that the Cohen reference does not teach having multiple levels.  The examiner notes that the computing of the mapping from the address translation table, is using the two-level virtual address scheme, see paragraph [0056] of the Cohen reference.  This demonstrates that for a TLB, there are multiple levels, where every time a TLB is flushed, the counter is incremented, see paragraphs [0007] and [0056] of the Cohen reference.
Also, the applicant argues that the Cohen reference being combined with the Abdallah and Vick et al. references gives an inaccurate equivalence of a CLB with a TLB and states that “adding counters to a CLB that track the frequency of instruction block execution, which is a 

Specification
3.	The disclosure is objected to because of the following informalities: The specification is numbered from [001] – [034] and then starts at paragraph [001] again.  The examiner recommends having the paragraphs of the specification listed in a numerical order that are consecutive.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah (U.S. PGPub 2013/0024661) (from IDS dated 9/20/16) in view of Vick et al. (U.S. PGub 2010/0153662) in further view of Cohen (U.S. PGPub 2005/0114607) in further view of Wu et al. (U.S. PGPub 2005/0149915).

With respect to claim 1, Abdallah discloses “A system for an agnostic runtime architecture” as [Abdallah (Abstract, paragraph [0033])] Examiner’s interpretation: The Examiner considers the system of the Abdallah reference to be a system for an agnostic runtime architecture, since conversion tables are coupled to the guest fetch buffer for translating the guest instruction block into a native conversion block and different guest architectures can be processed and converted while receiving the benefits of the hardware acceleration;
 “a system emulation/virtualization converter;” as [Abdallah (paragraph [0035], paragraph [0039], paragraph [0112])];
“an application code converter” as [Abdallah (paragraph [0035] - [0036])] Examiner’s interpretation: The Examiner notes that the phrase “application code converter” is not defined 
“accesses a plurality of guest instructions that comprise multiple guest branch instructions” as [Abdallah (paragraph [0007], paragraph [0038])];
“assembles the plurality of guest instructions into a guest instruction block” as [Abdallah (paragraph [0007], paragraph [0041])];
“translates the guest instruction block into a corresponding native conversion block” as [Abdallah (paragraph [0007], paragraph [0039], Figs. 2 and 3)];
“stores the native conversion block into a native cache” as [Abdallah (paragraph [0008])];
“stores a mapping of the guest instruction block to corresponding native conversion block in a conversion look aside buffer(CLB), where the CLB includes multiple levels” as [Abdallah (paragraph [0008], paragraph [0058])];
“where the CLB is indexed with a portion of an address of the guest instruction block and an entry of the CLB indexed by the address of the guest instruction block includes a pointer to corresponding native conversion block” as [Abdallah (paragraph [0076])];
“forwards the converted native instruction for execution in response to the hit.” as [Abdallah (paragraph [0008])];
While Abdallah teaches having a system converter and a system emulator, Abdallah does not explicitly disclose “a converter wherein a system emulation/virtualization converter and an application code converter implement a system emulation process, and wherein the converter implements a system and application conversion process for executing code from a guest image”

“and wherein the converter implements a system and application conversion process for executing code from a guest image” as [Vick et al. (paragraph [0106], Fig. 12)];
Abdallah and Vick et al. are analogous art because they are from the same field endeavor of analyzing the translation of guest instructions to native instructions.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Abdallah of translating instructions comprising an instruction sequence by incorporating a converter wherein a system emulation/virtualization converter and an application code converter implement a system emulation process, and wherein the converter implements a system and application conversion process for executing code from a guest image as taught by Vick et al. for the purpose of providing precise exception semantics for a virtual machine.
The motivation for doing so would have been because Vick et al. teaches that by the system detecting an exception signaled by the native instruction and reverting the virtual machine to the previous safe point, the ability to ensure that the virtual machine will emulate the exception behavior of the virtual machine’s instruction set architecture can be accomplished (Vick et al. (paragraph [0006], paragraph [0008]).
While the combination of Abdallah and Vick et al. teaches having an index of a CLB, Abdallah and Vick et al. do not explicitly disclose “updating a counter in each level of the CLB for the guest instruction block or the native conversion block upon each execution”
Examiner’s interpretation: A mapping of a virtual page to a physical page is taught, where the mapping of the virtual page to the physical page is stored in the Translation Lookaside Buffer (TLB).  The current application shows the guest instruction translating to the native instruction, where it’s a virtual to physical translation, see the 51st paragraph of the specification (listed as [017]);  
Abdallah, Vick et al. and Cohen are analogous art because they are from the same field endeavor analyzing the translation of guest instructions to native instructions.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Abdallah and Vick et al. of having a converter that implements a system and application conversion process for executing code from a guest image by incorporating updating a counter in each level of the CLB for the guest instruction block or the native conversion block upon each execution as taught by Cohen for the purpose of implementing a lazy flush of a translation lookaside buffer.
	The motivation for doing so would have been because Cohen teaches that by implementing a lazy flush of a translation lookaside buffer (TLB), the flush of the TLB is delayed until the flush is needed (Cohen (paragraph [0019]).
While the combination of Abdallah, Vick et al. and Cohen teaches updating a counter in each level of a CLB for a guest instruction block or a native conversion block, Abdallah, Vick et al. and Cohen do not explicitly disclose “and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold”

Abdallah, Vick et al., Cohen and Wu et al. are analogous art because they are from the same field endeavor of analyzing the translation of guest instructions to native instructions.
Before the effective filing date of the invention, it would have been obvious to a person
of ordinary skill in the art to modify the teachings of Abdallah, Vick et al. and Cohen of updating a counter in each level of a CLB for a guest instruction block or a native conversion block by incorporating updating a counter for the guest instruction block or the native conversion block upon each execution; and optimizing the guest instruction block or native conversion block by a compiler upon the counter reaching a threshold as taught by Wu et al. for the purpose of optimizing a program undergoing dynamic binary translation using profile information.
The motivation for doing so would have been because Wu et al. teaches that converting a foreign program into a native program on a native machine during execution, the user has the ability execute programs that was previously used on an older machine on a new machine without purchasing a new version of software (Wu et al. (paragraph [0002] – [0003]).

With respect to claim 2, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein the compiler is a just in time (JIT) compiler” as [Abdallah (paragraph [0112], paragraph [0125])] Examiner’s interpretation: Executing JIT code demonstrates that there is a JIT compiler;

With respect to claim 3, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein the conversion 

With respect to claim 4, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein a conversion buffer is maintained within a system memory and cache coherency is maintained between the conversion look aside buffer and the conversion buffer.” as [Abdallah (paragraph [0058])];

With respect to claim 5, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the system of claim 4 above, and Abdallah further discloses “wherein the conversion buffer is larger than the conversion look aside buffer, and a write back policy is used to maintain coherency between the conversion buffer and the conversion look aside buffer.” as [Abdallah (paragraph [0058])];

With respect to claim 6, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the system of claim 1 above, and Abdallah further discloses “wherein a first level of the CLB Is implemented as a high-speed low latency cache memory coupled to a pipeline of the processor.” as [Abdallah (paragraph [0056], paragraph [0067])];
“wherein a second level of the CLB is a victim cache” as [Abdallah (paragraph [0079] –[0081], Fig. 8)] Examiner’s interpretation: The Examiner considers the L1/L2 structure to be the victim cache, since a victim cache is an image Of the CLB, where when entries are evicted 
“and wherein a third level of the CLB is in main memory” as [Abdallah (paragraph [0058], paragraph [0062], Figs. 5 and 6)] Examiner’s interpretation: the conversion look aside buffer resides in the system memory;
“wherein the entry of the CLB includes a guest address tag and at least one way” as [Abdallah (paragraph [0076])];
“and wherein the address of the corresponding native conversion block is any one of a function of the pointer and a segment number or a function of the segment number, index, code block size, and way number.” as [Abdallah (paragraph [0076] – [0077])] Examiner’s interpretation: The examiner considers the term “chunk” to be the code block size, since chunk refers to the corresponding memory size of the converted native instruction block;

With respect to claims 7-12, the claims recite the same substantive limitations as claims 1-6 above and are rejected using the same teachings.

With respect to claim 13, Abdallah discloses “A microprocessor that implements a method of translating instructions” as [Abdallah (paragraph [0071], paragraph [0129], Fig. 12)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 14-18, the claims recite the same substantive limitations as claims 2-6 above and are rejected using the same teachings.
With respect to claim 19, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the microprocessor of claim 13 above, and Abdallah further discloses “wherein the plurality of guest instructions comprise Java, JavaScript, x86, MIPS, or SPARC.” as [Abdallah (paragraph [0035], paragraph [0040], paragraph [0060])];

With respect to claim 20, the combination of Abdallah, Vick et al., Cohen and Wu et al. discloses the microprocessor of claim 19 above, and Abdallah further discloses “wherein the microprocessor virtual instruction set processor that can function with one of the guest instructions comprising Java, JavaScript, x86, MIPS, or SPARC and subsequently function with a different one of the guest instructions comprising Java, JavaScript, x86, MIPS, or SPARC.” as [Abdallah (paragraph [0060])];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128